In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00059-CR



        STEVEN DEWAYNE PRUITT, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1323452




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
        Steven Dewayne Pruitt was placed on ten years’ deferred adjudication on his open plea of

guilty of delivery of marihuana in an amount between one-fourth of an ounce and five pounds in

a drug-free zone. This case was tried along with two other companion cases, which are subjects

of two other pending appeals before this Court.1 Pruitt filed a single consolidated brief covering

all three appeals, in which he contends that his plea of guilty in each case was not voluntary

because of the trial court’s failure to properly admonish Pruitt in connection with one of the three

charges.

        The argument raised in this appeal is based exclusively on the argument of error brought

before this Court in a companion appeal styled Pruitt v. State, cause number 06-14-00058-CR. In

our opinion of this date disposing of that appeal, we found error, but found that it did not affect

the substantial rights of the defendant. Pruitt contends in connection with this appeal that the error

necessarily made his plea in this case involuntary. For the reasons set out in that opinion, we

conclude in this case that no harm has been shown and overrule the issue as it applies to this appeal.




1
 Pruitt appeals his conviction for delivery of marihuana in an amount between one-fourth ounce and five pounds and
resulting two-year sentence in our cause number 06-14-00051-CR. In our cause number 06-14-00058-CR, Pruitt
appeals an order placing him on ten years’ deferred adjudication for burglary of a habitation with intent to commit
aggravated assault.

                                                        2
      We affirm the judgment.



                                       Josh R. Morriss, III
                                       Chief Justice

Date Submitted:    February 25, 2015
Date Decided:      April 8, 2015

Do Not Publish




                                          3